Citation Nr: 1700020	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  13-09 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon

THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) with major depressive disorder, evaluated at 50 percent disabling from June 13, 2007 to prior to March 27, 2012, and evaluated at 100 percent onward.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 27, 2012.

3.  Entitlement to an effective date prior to June 13, 2007, for the award of service connection for PTSD with major depressive disorder.


REPRESENTATION

Veteran represented by:	Jacques P. DePlois, Esq.


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to November 1969.  

This appeal has a complex procedural history.  The Veteran's initial claim for service connection for PTSD was received on December 7, 1999.  The Veteran was denied service connection for PTSD in an August 2000 rating decision.  After additional evidence was submitted in October 2000, the denial was confirmed and continued in an August 2002 rating decision.  

On June 13, 2007, the Veteran submitted a request to reopen his claim of service connection for PTSD.  A May 2008 rating decision confirmed and continued the denial of service connection.  The Veteran has continuously appealed the May 2008 rating decision that denied entitlement to service connection for PTSD.  A subsequent April 2011 Decision Review Officer (DRO) decision granted service connection for PTSD with major depressive disorder, effective June 13, 2007, the date of the reopened claim, and awarded a 50 percent evaluation.  The Veteran timely appealed his assigned effective date and initial rating.

During the pendency of the appeal, in March 2013, the DRO increased the Veteran's evaluation for PTSD from 50 percent to 70 percent, effective March 27, 2012, the date of the Veteran's last VA examination.  In March 2014, the DRO further increased the Veteran's evaluation from 70 percent to 100 percent, effective March 27, 2012.  

In his substantive appeal, VA Form 9, the Veteran requested a Board hearing.  In an October 2016 statement, the Veteran withdrew his request for a hearing.  Consequently, the Board deems his request for a hearing to be withdrawn.  38 C.F.R. § 20.704(e) (2015).

The Board notes that a claim of entitlement to a TDIU is expressly raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  Under Rice, the Board has jurisdiction over the TDIU claim and, for the purpose of clarity, has separately captioned the issue on the title page.

In addition to the Rice TDIU claim that is part and parcel of the increased rating claim on appeal, in June 2011, the Veteran filed a claim for a TDIU.   In March 2013 the DRO granted the Veteran entitlement to a TDIU, effective March 27, 2012, the date of the Veteran's last VA examination.  As a TDIU was not granted throughout the appeal period for the pending increased rating claim, the DRO's decision resulted in only a partial grant of benefits.  Therefore, the Veteran's entitlement to a TDIU remains on appeal.

The issues of entitlement to a TDIU and an increased initial rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The RO received the Veteran's claim for service connection for PTSD on December 7, 1999.

2.  The Veteran's October 2000 statement of an additional PTSD stressor related to the basis for the denial of service connection for PTSD by an August 2000 rating decision and was not duplicative or cumulative of other evidence that was of record at the time of that decision.

3.  The Veteran's October 2000 stressor statement constitutes new and material evidence received during the appeal period for the August 2000 rating decision.

4.  The August 2000 rating decision is not a final rating decision.



CONCLUSION OF LAW

The criteria for an effective date of December 7, 1999, for the award of service connection for PTSD with major depressive disorder, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156(b), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  With respect to the Veteran's earlier effective date claim, the full award of benefits sought on appeal is being granted at this time.  Consequently, any further discussion respecting the VCAA is not necessary.

The Veteran states that he is entitled to an earlier effective date for the grant of service connection for PTSD; specifically, he states that the award should be made effective from the date of his original claim for PTSD on December 7, 1999.  The Board agrees for the reasons explained below.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2015).  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2015).

The Veteran filed a claim for service connection for PTSD that was received by VA on December 7, 1999.  The Veteran's claim listed three stressors and he submitted medical documentation from a private treatment provider that showed that he had been evaluated for, but not diagnosed with, PTSD.

In an August 2000 rating decision, the RO denied the Veteran's claim for service connection stating that the Veteran did not have a diagnosis of or findings related to PTSD.  Additionally, the RO found that the evidence reviewed did not establish that a stressful experience occurred.  

In October 2000, the Veteran submitted a statement providing more detail regarding the above listed stressors.  Additionally, the Veteran described a fourth stressor.  This fourth stressor involved coming under enemy fire in Nah Trang [sic], Vietnam in October 1968.  

An August 2002 rating decision continued to deny the Veteran's claim for PTSD.  The rating decision expressly referenced the October 2000 statement from the Veteran; however, the RO did not acknowledge, address, or consider the fourth stressor listed in the October 2000 statement.  Rather, the August 2002 rating decision only referenced the first three stressors the Veteran originally claimed at the time of the August 2000 rating decision.  

Thus, the Veteran submitted a new stressor statement within a year of the August 2000 rating decision that denied PTSD.  This stressor statement was not considered by VA in the subsequent August 2002 rating decision even though it was both new and material evidence in that it contained information on a new stressor, and part of the reason for the denial of the PTSD claim was because of lack of verified stressors.  Under 38 C.F.R. § 3.156 (b), when a claimant submits evidence within an applicable appeal period, the claim remains open until VA provides a determination that explicitly addresses this new evidence.  Beraud v. Shinseki, 766 F.3d 1402, 1407 (Fed. Cir. 2014).  Given that the Veteran submitted new and material evidence within a year of the August 2000 rating decision and given that the RO failed to consider this new and material evidence in the August 2002 rating decision, the Board finds that the provisions of 38 C.F.R. § 3.156 (b) apply, and finality does not attach to the prior rating decision of August 2000.  Hence, the Veteran's August 1999 claim remains pending.  
Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).

VA treatment records show provisional diagnoses for PTSD as early as 1999.  A 2008 VA examiner concluded after examining the Veteran that he did not meet the criteria for a diagnosis of PTSD.  However, a 2011 VA examiner concluded after examining the Veteran that he did meet the criteria for a diagnosis of PTSD and PTSD was ultimately granted based on this medical evidence.

With respect to when the Veteran met the criteria for PTSD, the record is less than clear, given the provisional diagnoses in the record and the 2008 VA examiner's finding that the Veteran did not meet the criteria for a diagnosis of PTSD.  Nonetheless, the Board finds that after resolving any reasonable doubt in favor of the Veteran, that his PTSD existed at the time he filed his claim in 1999.  This is based largely on VA treatment records from 1999 and 2000 showing provisional diagnoses of PTSD as well as treatment for PTSD and the subsequent 2011 VA examination showing a diagnosis of PTSD.  Accordingly, the Board finds that the date of the Veteran's original claim for PTSD on December 7, 1999 is the appropriate effective date for the award of service connection for PTSD.  This is the effective date requested by the Veteran in this case.  The evidence does not show, and the Veteran does not contend, that there was any claim for PTSD prior to this date.


ORDER

Entitlement to an effective date of December 7, 1999, for service connection for PTSD with major depressive disorder, is granted.


REMAND

In a September 2016 statement, the Veteran contended that his service-connected PTSD has increased in severity.  As the record indicates a potential increase in severity of the PTSD, the Board finds that a new VA examination is required to determine the current severity of the Veteran's PSTD.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The issue of entitlement to a TDIU is inextricably intertwined with the increased rating claim for PTSD as the criteria for a TDIU are dependent, in part, on a Veteran's service-connected disability ratings.  Accordingly, the Board will also remand the issue of entitlement to a TDIU at this time.


Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any VA or private treatment that he may have had for his PTSD, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected PTSD.

3. Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for an increased initial evaluation of his PTSD as well as entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


